Stolz, Judge,
dissenting.
The issue presented in these cases calls for an interpretation of Code § 13-2042, which is quoted in the majority opinion. I reach an opposite result from that expressed in the majority opinion and therefore dissent. An examination of the record will show that the signature card upon which the account was opened (R, 18) placed title of the account in Nationwide Moving and Storage Co., Inc., a corporation; that Ben H. Atkinson, General Mgr., opened the account, and that his was the authorized signature. The signature card also shows an initial deposit of $2,500 to the account. After the initial deposit, Atkinson deposited a total of $8,762.80 to Nationwide’s account in Trust Company of Georgia. Atkinson’s withdrawals from the account amounted to $8,217.27.
The majority opinion makes the statute inapplicable because the deposit was made to the credit of Nationwide Moving and Storage Co., Inc. and not to the credit of Atkinson as an individual or as an agent. It cannot be seriously argued that Atkinson did not open the account as an agent when the signature card shows him to be the *825general manager of Nationwide. Code § 13-2043 does not require the deposit to be bona fide. The bank is protected even if the deposit is mala fide. It matters not whether the deposit is made in the agent’s name or the corporation’s name, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the agent (general manager) signed with the name in which such deposit was entered, whether the name of the person or corporation for whom he is acting or purporting to act be given or not. Code § 13-2042. In addition to Code § 13-2042, the present case is controlled by National Factor &c. Corp. v. State Bank of Cochran, 224 Ga. 535 (163 SE2d 817). A review of the facts in National Factor, supra, will reveal a much stronger case against the bank than the case presently before us. The decision of the Supreme Court and the authorities cited therein are adverse to the majority opinion. Succinctly stated, the Supreme Court held that to hold the bank liable there must be evidence "of actual knowledge, or any circumstances such as would raise a presumption that [the depositor] was acting dishonestly by conversion of funds,” and there must be "circumstances such as would support the sole inference that a breach of trust on the part of the bank was intended.” National Factor, supra, pp. 541, 542. (Emphasis supplied.) In National Factor, the Supreme Court affirmed the trial court’s grant of summary judgment for the bank and its denial of summary judgment for National Factor. Such should be done in the case at bar, and therefore, I dissent.
I am authorized to state that Chief Judge Bell and Judges Webb and Marshall join in this dissent.